Docket No. 101016.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. BRIAN
              RAY BYWATER, Appellant.

                 Opinion filed December 21, 2006.



   JUSTICE GARMAN delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Fitzgerald, Kilbride, and
Karmeier concurred in the judgment and opinion.
   Justice Freeman dissented, with opinion, joined by Justice Burke.



                            OPINION

     After being charged with driving without proof of insurance (625
ILCS 5/3–707(a) (West 2002)), improper lane usage (625 ILCS
5/11–709(a) (West 2002)), and two counts of driving while under the
influence of alcohol (625 ILCS 5/11–501(a)(1), (a)(2) (West 2002)),
defendant Brian R. Bywater was notified that statutory summary
suspension of his driver’s license would take effect pursuant to the
Illinois Vehicle Code (625 ILCS 5/11–501.1 (West 2002)). Defendant
contested this summary suspension pursuant to section 2–118.1(b) of
the Vehicle Code (625 ILCS 5/2–118.1(b) (West 2002)). On appeal,
he argued that the 30-day time limit for holding a rescission hearing
set forth in section 2–118.1(b) was not met where, despite timely
serving the State with his petition to rescind by mail, the circuit court
of Kane County held the hearing on the thirty-fourth day. The
appellate court disagreed, holding that section 2–118.1(b)’s 30-day
deadline does not begin to run until the State’s actual receipt of a
petition to rescind. 358 Ill. App. 3d 191, 198. The court further held
that in cases where service is effected by mail, section 2–118.1(b)’s
deadline is extended by four days by application of Supreme Court
Rule 12(c) (145 Ill. 2d R. 12(c)). 358 Ill. App. 3d 191.
    We granted defendant’s petition for leave to appeal pursuant to
Supreme Court Rule 315 (177 Ill. 2d R. 315) to consider whether the
30-day time limit for conducting a petition to rescind hearing
established by section 2–118.1(b) commences on the date of the filing
of the petition in the circuit court of venue or is extended by Supreme
Court Rule 12(c) to commence running on the date the State receives
service. For the reasons discussed below, we reverse the decision of
the appellate court and remand this cause to the circuit court for entry
of an order granting Bywater’s petition to rescind.

                            BACKGROUND
     On June 29, 2002, defendant was arrested for driving under the
influence of alcohol. On that same day, he was notified that statutory
summary suspension of his driver’s license would take effect on
August 14, 2002, under section 11–501.1 of the Illinois Vehicle Code.
On July 11, 2002, defendant filed a petition to rescind the summary
suspension with the clerk of the circuit court of Kane County pursuant
to section 2–118.1(b) of the Vehicle Code, and sent a copy of that
filing to the State by first-class mail.
     On July 18, 2002, both defendant and the State appeared before
the circuit court on the State’s motion to set a hearing date on the
petition to rescind. At the July 18 appearance, the State argued that
because defendant served the State with his petition to rescind by
mail, Supreme Court Rule 12(c) applied and the 30-day time limit for
conducting a rescission hearing pursuant to section 2–118.1(b) did not
actually start until July 15, 2002. The circuit court agreed, entering an
order continuing the hearing on the petition to rescind to August 14,
2002.



                                  -2-
    On August 14, defendant presented a motion to dismiss the
statutory summary suspension arguing that dismissal was appropriate
because a hearing was not held within 30 days, as required by section
2–118.1(b). The circuit court denied this motion, raising Sixteenth
Judicial Circuit Court Rule 34.05(b) (16th Jud. Cir. Ct. R. 34.05(b))
sua sponte. The circuit court found rule 34.05(b), which required a
defendant to request a hearing on a petition to rescind in open court,
controlling and thus the hearing was timely.
    On appeal, the appellate court dismissed for lack of jurisdiction,
finding that the circuit court still retained jurisdiction over the issues
raised in the petition to rescind. See People v. Bywater, No.
2–03–0514 (2004) (unpublished order under Supreme Court Rule 23).
The appellate court remanded, and on July 7, 2004, the circuit court
denied defendant’s renewed motion to dismiss as well as his petition
to rescind. The circuit court also denied defendant’s motion to
reconsider. Defendant appealed the case a second time.
    In defendant’s second appeal, the appellate court held Sixteenth
Judicial Circuit Rule 34.05(b) invalid. 358 Ill. App. 3d 191. The
appellate court went on to find, however, that section 2–118.1(b)’s
30-day deadline begins to run when service is effective on the State,
which, under Supreme Court Rule 12(c), is four days after mailing.
358 Ill. App. 3d at 198. Pursuant to that finding, the appellate court
affirmed defendant’s suspension. 358 Ill. App. 3d at 198.
    Because the State does not challenge the appellate court’s finding
that the local court rule raised by the circuit court was invalid and
acknowledges that it conflicted with section 2–118.1(b) and
established precedent, this court will limit its analysis to the issue of
whether the 30-day time limit for conducting a petition-to-rescind
hearing established by section 2–118.1(b) commences on the date of
the filing of the petition in the circuit court of venue or on the date
when mailed service is actually effective.

                              ANALYSIS
    While this court has previously addressed section 2–118.1(b) in
People v. Schaefer, 154 Ill. 2d 250 (1993), we have not addressed the
precise issue of construction described above. The construction of a
statute is a question of law which this court reviews de novo. In re

                                   -3-
D.S., 217 Ill. 2d 306, 313 (2005). The cardinal rule of statutory
construction is to ascertain and give effect to the intent of the
legislature. People ex rel. Devine v. Sharkey, 221 Ill. 2d 613, 617
(2006). The best indication of that intent is the language of the statute,
given its plain and ordinary meaning. People v. McClure, 218 Ill. 2d
375, 382 (2006). When the language is unambiguous, the statute must
be applied as written without resorting to other aids of construction.
People v. Fitzpatrick, 158 Ill. 2d 360, 364-65 (1994). A statute must
be considered in its entirety, though, keeping in mind the subject it
addresses and the legislature’s apparent objective in enacting it.
People v. Wooddell, 219 Ill. 2d 166, 170 (2006). With these principles
in mind, we turn to the statute at issue here.
    Section 11–501.1 of the Illinois Vehicle Code requires the
Secretary of State to summarily suspend the driver’s license of any
motorist who: (1) is arrested for driving under the influence and
refuses to submit to testing of his or her blood-alcohol level, (2) tests
above the legal limit for alcohol content, or (3) tests positive for an
intoxicating substance. 625 ILCS 5/11–501.1 (West 2002). The
Vehicle Code allows a motorist to challenge the statutory summary
suspension, however, through section 2–118.1(b). That section
provides:
            “Within 90 days after the notice of statutory summary
        suspension served under Section 11–501.1, the person may
        make a written request for a judicial hearing in the circuit
        court of venue. The request to the circuit court shall state the
        grounds upon which the person seeks to have the statutory
        summary suspension rescinded. Within 30 days after receipt
        of the written request or the first appearance date on the
        Uniform Traffic Ticket issued pursuant to a violation of
        Section 11–501, or a similar provision of a local ordinance,
        the hearing shall be conducted by the circuit court having
        jurisdiction. This judicial hearing, request, or process shall not
        stay or delay the statutory summary suspension. The hearings
        shall proceed in the court in the same manner as in other civil
        proceedings.” (Emphases added.) 625 ILCS 5/2–118.1(b)
        (West 2002).




                                   -4-
Though neither party contests that the rules of service must be
complied with under section 2–118.1(b), the parties do contest when
the 30-day time limit set forth above commences.
    The State argues that the statutory language is ambiguous.
Specifically, the State focuses on the language emphasized above in
section 2–118.1(b) and presents the question of whose receipt of the
petition to rescind the statutory summary suspension triggers the 30-
day deadline: receipt by the circuit court or receipt by the State. The
State urges this court, in light of the structure of the summary
suspension statute and the policy behind it, to resolve this purported
ambiguity by affirming the appellate court’s conclusion that receipt by
the State activates section 2–118.1(b)’s 30-day deadline. By that
reasoning, the State also contends, as the appellate court found below,
that Supreme Court Rule 12(c) applies. Rule 12(c) provides that
“[s]ervice by mail is complete four days after mailing.” 145 Ill. 2d R.
12(c).
    The State argues that because summary suspension becomes
effective on the forty-sixth day after a defendant is notified of it (625
ILCS 5/11–501.1(g) (West 2002)), any defendant concerned about
obtaining a rescission before the summary suspension takes effect has
adequate time to do so, even if the hearing is conducted within 34
rather than 30 days of the petition’s filing. As such, the State contends
that the difference between its interpretation of section 2–118.1(b) and
defendant’s interpretation is not material for due process purposes.
    Additionally, the State argues that while its review of the Illinois
Compiled Statutes uncovered no other provision with language
analogous to that disputed here, there are numerous examples of
provisions in which a party must take some action within a specified
number of days of receipt of some legal notice or document to avoid
losing the right to take that action. See, e.g., 205 ILCS 5/48 (West
2002) (the Commissioner of Banks and Real Estate may issue an order
of removal of a director, officer, or other agent of a state bank or
subsidiary due to circumstances such as violation of the law; the
person affected may request a hearing before the state banking board
within 10 days of receipt of the Commissioner’s order); 705 ILCS
405/2–25(8) (West 2002) (if the person affected is not in court when
an order of protection regarding a minor is issued, the sheriff or other
server must serve the order upon the person, and the person, within

                                  -5-
seven days of receipt, can file a written motion to modify the order);
820 ILCS 305/19(b) (West 2002) (an arbitrator’s decision in a
workers’ compensation case is filed with the Commission, which
sends each party a copy, and unless a petition for review is filed by
either party within 30 days of receipt, the decision is conclusive). The
State points out that in each of these provisions the time deadline is
not triggered until the burdened party actually receives some
particular notice or document. By analogy, the State contends that
because it is the State that has the burden to set a rescission hearing
here, so too should the State’s time period within which to complete
that duty be triggered only after the State becomes aware of it,
namely, the day that service is complete. This cited authority makes
evident, though, that when the legislature so desires, it is more than
capable of writing into a statute unambiguous language establishing
time period provisions expressly beginning upon a burdened party’s
receipt. See, e.g., 205 ILCS 5/48(7) (West 2002) (“The person
affected by the action may request a hearing before the State Banking
Board within 10 days after receipt of the order” (emphases added));
705 ILCS 405/2–25(8) (West 2002) (“The person against whom the
protective order was obtained may seek a modification of the order by
filing a written motion to modify the order within 7 days after actual
receipt by the person of a copy of the order” (emphases added)); 820
ILCS 305/19(b) (West 2002) (“Unless a petition for review is filed by
either party within 30 days after the receipt by such party of the copy
of the decision *** then the decision shall become the decision of the
Commission and in the absence of fraud shall be conclusive”
(emphasis added)).
     Considering this, and notwithstanding the State’s other arguments,
we agree with defendant’s position. Guided by principles of statutory
construction, we find no ambiguity in the language of section
2–118.1(b). That language, given its plain and ordinary meaning, does
not support the position that the 30-day time period of section
2–118.1(b) is triggered by the State’s receipt of service of a
defendant’s petition to rescind. Section 2–118.1(b) does not mention
the State at all, let alone in context of the State’s receipt of a
defendant’s petition to rescind. On the contrary, the section repeatedly
and consistently refers to the circuit court of venue.



                                  -6-
     Section 2–118.1(b)’s first sentence describes how a person may
make a “written request” with “the circuit court of venue.” The
second sentence describes the content of “[t]he request to the circuit
court.” The third sentence establishes the time period within which the
hearing shall be held by “the circuit court having jurisdiction” and
conditions that time period upon “receipt of the written request.” To
read into this statute a requirement that the 30-day time period does
not begin to run until the State’s receipt of service would contravene
the statute’s plain language and run afoul of the oft-repeated principle
of statutory construction that when statutory language is unambiguous
it must be applied as written. See People v. Brooks, 221 Ill. 2d 381,
390 (2006) (“When a term used by the legislature is clear and
unambiguous, it is not necessary to resort to other aids of
construction”); Fitzpatrick, 158 Ill. 2d at 364-65; People v. Hare, 119
Ill. 2d 441, 447 (1988).
     Further, we note that statutory interpretation is not a tool to be
utilized by courts attempting to remedy apparent oversights by
rewriting statutes in ways that contravene their clear and unambiguous
language. See People v. Taylor, 221 Ill. 2d 157, 162-63 (2006). As
already described, the legislature could just as easily have provided,
as it has in other situations, that the time period within which to take
a particular action would not begin to run until the State’s actual
receipt of service. The legislature did not take that path here. Instead,
the receipt of a petition to rescind contemplated by the language of
section 2–118.1(b), as written, is the receipt by the circuit court of
venue. It is this receipt that commences the running of the 30-day time
period delineated in the statute.
     This finding comports with People v. Schaefer, where this court
found that the legislature enacted the summary suspension laws as an
appropriate means to deter and remove from the highway drivers who
pose a threat to public safety because of their use of alcohol and
drugs. People v. Schaefer, 154 Ill. 2d 250, 255 (1993), citing Ill. Rev.
Stat. 1989, ch. 95½, par. 6–206.1. We went on to note that this goal
must be met while guaranteeing defendants notice and an opportunity
to be heard so as to satisfy “the concern for protection of the
substantive and procedural due process rights of motorists as
guaranteed by the United States and Illinois Constitutions.” Schaefer,
154 Ill. 2d at 261. With that background in mind, we held that section

                                  -7-
2–118.1(b)’s “30-day statutory period commences on the date of the
filing of a proper petition to rescind in the circuit court of venue, with
service on the State, in accordance with the rules of this court.”
Schaefer, 154 Ill. 2d at 261. In this case, we reaffirm that the plain
language of section 2–118.1(b) establishes a 30-day period within
which a hearing on a petition to rescind summary suspension must be
held and again hold that this period commences on the date that
petition is received by the circuit court of venue.
     It should be emphasized that a defendant has a duty to properly
serve the State with any request to rescind the statutory summary
suspension of that defendant’s driver’s license under section
2–118.1(b). See 735 ILCS 5/2–201(a) (West 2002); 145 Ill. 2d R. 11.
As this court stated in People v. Schaefer, a “defendant’s challenge to
the summary suspension of driving privileges must be heard within the
statutory 30-day period, unless the delay is occasioned by the
defendant.” (Emphasis added.) Schaefer, 154 Ill. 2d at 253. In this
case, though, defendant did not occasion any delay. In fact, defendant
properly served the State by expeditiously sending his petition to
rescind to the State by first-class mail on the very same day he filed it
with the circuit court. This is not a case where a defendant was remiss
in effecting service nor does the State contend it as such.
     In its brief, the State cited this court’s previous decision in People
v. Cosenza, 215 Ill. 2d 308 (2005), highlighting a particular provision
of that decision where we stated:
          “Construing section 2–118.1(b) in this way champions the
          interests of both defendants and the State. Defendants retain
          the right to enforce a timely hearing as contemplated in the
          statute, and the State is guaranteed at least 30 days to prepare
          for the hearing once that right is asserted.” Cosenza, 215 Ill.
2d at 315-16.
This statement was made in the context of a different question of
interpretation. The issue presented in Cosenza was whether a hearing
under section 2–118.1(b) had to be concluded within 30 days of the
filing of a petition to rescind or whether it merely had to be
commenced within 30 days. The issue in this case, what triggers the
commencement of the 30-day hearing deadline, was not before this
court in Cosenza, nor was it contested by the parties in that case. As


                                   -8-
such, we do not conclude that Cosenza should dictate our decision in
the present case.

                           CONCLUSION
    Because Brian Bywater properly filed a written request to rescind
the statutory summary suspension of his driver’s license in the circuit
court of venue pursuant to section 2–118.1(b) of the Illinois Vehicle
Code (625 ILCS 5/2–118.1(b) (West 2002)), and because he properly
and timely served the State with that request, the language of the
statute required that his hearing be held in the circuit court of venue
within 30 days. Because Bywater did not get that hearing within 30
days, this court must reverse the judgment of the appellate court as
well as the judgment of the circuit court. Accordingly, this cause is
remanded to the circuit court with direction that an order be entered
granting Bywater’s petition to rescind.

                                  Appellate court judgment reversed;
                                    circuit court judgment reversed;
                                     cause remanded with direction.

    JUSTICE FREEMAN, dissenting:
    The court’s opinion states that it reaffirms People v. Schaefer.
That is not the case. The court, in fact, reads out from Schaefer the
requirement that a petitioner serve the petition on the State. This may
be unintentional–the court offers no explanation for its elimination of
the requirement–but it is certainly what the court’s opinion does. The
result is twofold: (i) Schaefer, rather than being reaffirmed, is
overruled, and (ii) confusion will almost certainly result in determining
exactly when the 30-day clock for rescission hearings begins to run.
I therefore dissent.
    In Schaefer, this court answered a number of questions that had
arisen under section 2–118.1(b) of the Vehicle Code. The case
involved three consolidated appeals, the facts of which provide an
insight into the confusion that existed in this area of the law. See
Schaefer, 154 Ill. 2d at 258-68. Principal among those problems was
the question of who shouldered the burden of scheduling the

                                  -9-
rescission hearing because section 2–118.1(b) was silent as to that
question. See Schaefer, 154 Ill. 2d at 259, 263. Until Schaefer, the
appellate court had struggled with the language of the statute with
respect to this question and its effect on the 30-day time computation.
Schaefer, 154 Ill. 2d at 254. This court resolved the issue by holding
as follows:
             “[T]he 30-day statutory period commences on the date of
         the filing of a proper petition to rescind in the circuit court of
         venue, with service on the State, in accordance with the rules
         of this court. The burden to set the court hearing date would
         then shift to the State.”(Emphases added.) Schaefer, 154 Ill.
2d at 261.
Thus, completed service, in accordance with our rules, and the filing
of a “proper petition to rescind”1 would shift the burden to the State
to set the rescission hearing and start the 30-day clock under section
2–118.1(b). Given Schaefer’s interpretation of the statute, there can
be no question service on the State is a crucial part of the 30-day
computation in light of the State’s obligation to set the hearing.
    The notion that completed service is required to start the 30-day
clock has never been questioned in the time since Schaefer. Indeed,
Justice Miller, writing separately in Schaefer, emphasized this service
requirement and specifically agreed with it: “I agree with the majority
that the time period provided by the statute begins to run when the
driver submits and properly serves a written request for a hearing, in
accordance with our rules regarding service.” Schaefer, 154 Ill. 2d at
271 (Miller, C.J., specially concurring). Three years later, in People
v. Smith, this court reiterated the point by holding that the “hearing on


    1
      Schaefer did not further define what constitutes a “proper” petition.
There can be no doubt that a “proper” petition is one that raises a statutory
(625 ILCS 5/2–118.1(b)(2) (West 2002)) or other ground for rescission. See,
e.g., People v. Palacios, 266 Ill. App. 3d 341, 342 (1994) (holding that a
defective sworn report may provide a ground for rescission). Closer to this
case, this court, in Schaefer, indicated that a petition that did not include a
certificate of service “establishing that the petition had been served on the
State in accordance with Supreme Court Rules 11 and 12” could not serve
to trigger the 30-day time period contained in section 2–118.1(b). Schaefer,
154 Ill. 2d at 268.

                                     -10-
a petition to rescind must be held within 30 days of the date of filing
the petition in the circuit court with venue, with service on the State.”
People v. Smith, 172 Ill. 2d 289, 295 (1996). And just last year, in
People v. Cosenza, we repeated the same point: “[T]he time provision
set forth in section 2–118.1(b) of the Vehicle Code is satisfied when
the hearing begins 30 days after receipt of defendant’s written request
(and service on the State) unless delay is occasioned by the
defendant.” (Emphasis added.) People v. Cosenza, 215 Ill. 2d 308,
315-16 (2005). Since 1993, service on the State is a condition that a
petitioner must satisfy in order to trigger the 30-day time period of
section 2–118.1(b).
     Thus, to put an even finer point on it, Schaefer acknowledged that
section 2–118.1(b) did not itself address anything more than the mere
filing of a petition and that its silence on other areas caused confusion
in statutory summary suspension proceedings. Among other possible
options, the court held that the State must be served with the petition
in order to meet its burden–which Schaefer contemporaneously
created–of setting a timely rescission hearing. To that end, Schaefer
referenced Supreme Court Rules 112 and 12 with respect to service.


  2
    Rule 11 addresses the manner of serving papers other than process and
complaint on parties not in default in the trial and reviewing court. 145 Ill.
2d R. 11. This rule should not be confused with section 2–201(a) of the Code
of Civil Procedure (735 ILCS 5/2–201(a) (West 2002)), which provides that
every action shall be commenced by the filing of a complaint with service
according to the rules. The court cites section 2–201(a) in its discussion of
the petitioner’s duty to serve. Slip op. at 8. If the court means to suggest
section 2–118.1(b) contemplates that the petition to rescind acts as the
equivalent of a complaint that commences the statutory summary suspension
action, it is mistaken. In People v. McClain, this court held that it is the
officer’s sworn report which functions as the complaint in statutory summary
suspension proceedings. People v. McClain, 128 Ill. 2d 500, 507 (1989).
Thus, if anything might be considered a “complaint” in this context, it is
certainly not the petition to rescind. In my view, much of the confusion
wrought to this area of the law stems from analogizing the proceedings under
the statute to ordinary civil actions in all instances. It would be more
accurate to recognize that rescission hearings under section 2–118.1(b) are
noncriminal, statutory proceedings that are informed by the rules of civil
practice, to the extent that those rules are applicable.

                                    -11-
Schaefer, 154 Ill. 2d at 268. Rule 11 allows for service by four
methods, including mail.3 145 Ill. 2d R. 11. Rule 12 states that when
“service of a paper is required, proof of service shall be filed with the
clerk.” 145 Ill. 2d R. 12(a). Rule 12(c) provides that service by mail
“is complete four days after mailing.” 145 Ill. 2d R. 12(c). Because
Schaefer holds that the clock does not begin to run until the petition
is filed and service is complete, the time-period calculation depends
upon the method of service chosen by the petitioner in accordance
with our rules. For example, if a petition is filed with the circuit court
on November 1 and the proof of service reveals that the State was
served personally on that same date, then the 30-day period starts on
November 1. If a petition is filed with the circuit court on November
1 and the proof of service reveals that the State was served by mail on
that date, then the 30-day period starts on November 5, because
service under the rule is effective four days after mailing.4
     Under this court’s construction of section 2–118.1(b) in Schaefer
and the application of Rules 11 and 12, the resolution of this case is
as straightforward as the appellate court found. That court concluded
that to ignore the date that service on the State is complete “would
improperly burden the State’s obligation to set a timely hearing date.”
358 Ill. App. 3d at 200. This was especially so, the court noted, in
light of the importance the court in Schaefer placed on providing
notice to the State as the “necessary antecedent in setting summary
suspension hearings.” 358 Ill. App. 3d at 200, citing Schaefer, 154 Ill.
2d at 261. In this case, Brian Bywater elected to serve the State by


  3
    Rule 11(b) also allows for (i) service on the party or the party’s attorney
personally, (ii) service by leaving the papers with certain other persons, and
(iii) service by facsimile transmittal to the office of the party or the party’s
attorney if that party has consented to receive service by facsimile
transmission. 145 Ill. 2d R. 11(b).
  4
    Of course, under Rule 12(c), the clock may begin to run even though the
State may not have actually received the petition. For example, if a petition
is mailed November 1, Rule 12(c) renders service “complete” on November
5 notwithstanding the actual date of receipt, which may in fact be later. Rule
12(c) was designed to establish a bright line rule to account for delays in
mailing. See 145 Ill. 2d R. 12, Committee Comments.

                                     -12-
mail. The petition’s proof of service states that it was mailed on July
11, 2002, the date on which the petition was filed. Service was
therefore not complete until July 15, 2002. The hearing, held on
August 14, 2002, was, in fact, timely. I would therefore affirm the
appellate court based on Schaefer and Supreme Court Rules 11 and
12.
    The court, however, rejects this approach for several reasons.
Initially, the court notes that section 2–118.1(b) “does not mention the
State at all.” Slip op. at 6. The court’s point may be true, but it also
completely disregards that the key holding of Schaefer was to
judicially read into the language of section 2–118.1(b) the State’s
burden to set a timely hearing. In the 13 years since this court’s
decision in Schaefer, the General Assembly has not altered that
interpretation by amendment, and the legislature’s inaction must be
deemed acquiescence in the holding. See Miller v. Lockett, 98 Ill. 2d
478, 483 (1983) (noting that when this court has interpreted a statute,
that interpretation is considered as part of the statute itself unless and
until the legislature amends it contrary to the interpretation).
    The court’s second observation similarly fails. The court states
that its decision today is supported by the fact that when the
legislature wants to indicate that a time period commences upon
receipt of service, it makes that point explicit in the statute, and that
was not done in section 2–118.1(b). Slip op. at 6. Again, that the
statute did not contain such language was the point of Schaefer. This
court judicially read the service requirement into the statute as a
counterpart to the determination that it was the State that had the
burden to timely set the rescission hearing. And like the State’s burden
to set the hearing, the General Assembly has not altered, by
amendment, the requirement that a petitioner serve the State.
    If the court today means to disagree with the judicial creation of
the burden and service requirements in Schaefer, this would be a
different dissent, because I agree with the approach fashioned in
Schaefer, which was a unanimous opinion on these points. But that is
not what I understand the court’s position to be. The court purports
to reaffirm Schaefer, while in the same breath, entirely ignoring
Schaefer’s service requirement. The court’s resolution of this case
does not “comport” with the holding in Schaefer (slip op. at 7) but,
rather, eviscerates it. Today’s opinion serves to hold the State to the

                                  -13-
obligation Schaefer imposed upon it while at the same time excusing
petitioners from the very requirement that was designed by the court
to go hand-in-hand with that obligation.
     At the outset of this dissent, I stated that today’s opinion will
cause confusion to those who practice in this area of the law. That is
because, toward the end of its opinion, the court “emphasize[s]” that
“a defendant has a duty to properly serve the State with any request
to rescind the statutory summary suspension of that defendant’s
driver’s license under section 2–118.1(b).” Slip op. at 8. The court’s
emphasis is rather meaningless because, up until that point in its
opinion, the court has done nothing but stress that the key point,
under the statute, is the date of filing. For this reason, I do not know
what to make of the court’s language about service. It made sense, of
course, in Schaefer, for the court to emphasize the need for service
because of the nature of the court’s holding. After all, Schaefer
created an unusual situation in that the petitioner’s taking of an action,
i.e., the filing of the petition to rescind, created, under the statute, an
affirmative obligation on the part of the State to do something, i.e., set
a rescission hearing within a 30-day period. Because the court in
Schaefer chose to place that affirmative duty on the State, it was not
only fair, but logical, that the petitioner must also serve the State in
accordance with our rules of service. To hold otherwise would have
unfairly started the 30-day clock against the State without first
ensuring that the State had been legally apprised of the fact that its
obligation to so act had been triggered by the petitioner. Today’s
opinion divorces the petitioner’s service requirement from the State’s
obligation to set the hearing. Because of this, I believe the opinion will
cause undue confusion in our trial courts when both judges and
practitioners try to reconcile the notion of “proper service” in this
context. I therefore dissent.

    JUSTICE BURKE joins in this dissent.




                                   -14-